Citation Nr: 1722617	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran had, at worst, Level II hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a compensable rating for his hearing loss.  Specifically, he argues that the speech discrimination portion of his hearing test does not reflect his actual hearing ability.  The Veteran's wife submitted a statement supporting his contentions and reported that he has difficulty hearing the television, nature, and live conversations, which causes trouble when he attends medical appointments.  

The pertinent regulations, including VA's criteria for rating hearing loss disabilities, were provided to the Veteran by the RO in the June 2016 Statement of the Case and will not be repeated here.  

The Veteran submitted private audiological records dated October 2012.  Although the examination report does not explicitly document the pure tone thresholds, an audiogram is provided.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
65
LEFT
10
15
30
60
70

His average pure tone thresholds were 42.5 decibels in the right ear and 43.75 decibels in the left ear.  This report cannot be used for rating his hearing loss disability, however.  In the accompanying letter, it is stated that speech recognition was tested using NU-6 word lists.  VA's regulations require the use of the Maryland CNC.  38 C.F.R. § 4.85.  Therefore, this medical record is not probative.  

The Veteran was afforded a VA audiological evaluation in November 2013.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
65
LEFT
15
30
40
60
65

His average pure tone thresholds were 49 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

The Veteran was afforded another VA audiological evaluation in May 2016.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
60
65
LEFT
20
25
40
65
65

His average pure tone thresholds were 48 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

In light of the lay and medical evidence, the Board finds that the Veteran's hearing loss does not warrant a compensable rating for the entire period on appeal.  In making this determination, the Board found the VA examinations showed the more severe, and thus more favorable, results and are more probative than the private audiological examination, which did not comply with VA regulations.  None of the examinations showed an exceptional pattern of hearing impairment, so 38 C.F.R. § 4.86 does not apply.

The November 2013 examination shows that the right ear's pure tone threshold average was 49 and the speech discrimination score was 92 percent, a combination that warrants a 'I' numeric designation pursuant to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's pure tone threshold average was 49 and the speech discrimination score was 88 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The May 2016 examination shows that the right ear's pure tone threshold average was 48 and the speech discrimination score was 84 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's pure tone threshold average was 49 and the speech discrimination score was 88 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The Veteran does not have an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Board considered the Veteran's and his wife's statements regarding the severity of his hearing loss and its functional impact.  Although the Veteran and his wife are competent to report symptoms like difficulty hearing, they are not competent to report that his hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  Disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board thus finds that the audiological evaluations afforded to the Veteran are more probative in establishing his specific level of hearing loss.  Importantly, the schedular criteria accounts for the functional impact caused by hearing loss.  In light of the competent medical and lay evidence, the Board finds that the Veteran is not entitled to a compensable rating for his hearing loss for the entire period on appeal.

The Board also considered the Veteran's claims that the speech discrimination tests did not accurately capture his hearing disability.   There is no evidence to indicate that the Veteran's examination was inadequate nor that the speech discrimination testing was unreliable.  Importantly, both VA examiners considered the reliability of the tests results good and the speech discrimination results were consistent with the private October 2012 results.  Moreover the examiners used the word list VA has authorized to test speech recognition.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, including entitlement to extraschedular consideration or a TDIU.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, neither the Veteran nor his representative raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  


ORDER

Entitlement to a compensable rating for hearing loss is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


